Title: From Alexander Hamilton to the College of Physicians, [11 September 1793]
From: Hamilton, Alexander
To: College of Physicians



[Philadelphia, September 11, 1793]
Gentlemen,

Motives of humanity and friendship to the Citizens of Philadelphia, induce me to address to you this letter, in the hope that it may be in some degree instrumental in diminishing the present prevailing calamity. It is natural to be afflicted not only at the mortality which is said to obtain, but at the consequences of that undue panic which is fast depopulating the city, and suspending business both public and private.
I have myself been attacked with the reigning putrid fever, and with violence—but I trust that I am now compleatly out of danger. This I am to attribute, under God, to the skill and care of my friend Doctor Stevens, a gentleman lately from the island of St. Croix, one to whose talents I can attest, from an intimate acquaintance begun in early youth, whose medical opportunities have been of the best, and who has had the advantage of much experience both in Europe (having been in Edinburgh some years since, when the same fever raged there) and in the West-Indies, where it is frequent. His mode of treating the disorder varies essentially from that which has been generally practised—And I am persuaded, where pursued, reduces it to one of little more than ordinary hazard.
I know him so well, that I entertain no doubt, that he will freely impart his ideas to you, collectively or individually, and being in my own person a witness to the efficacy of his plan, I venture to believe, that if adopted, and if the courage of the Citizens can be roused, many lives will be saved, and much ill prevented. I may add, that as far as can be yet pronounced, its efficacy has been alike proved on Mrs. Hamilton, who is now in the disorder, contracted from me, with every favourable appearance.
In giving you this information, Gentlemen, I have done what I thought discharging a duty. I only add, that if any conference with Doctor Stevens, is desired, that he is going to-morrow to New-York, from which journey he has been detained several days, on my account.

I am, Gentlemen, with respect,   your obedient servant,

A. Hamilton.
September, 11.


He lodges at Mrs. William’s, corner of Spruce and Third-Streets.

College of Physicians
